DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed, on 12/23/2020, in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/11/2020, has been entered.
 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s)  1-3, 6-14, 17-25, 27-29, 32-34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Publication to NAN et al. (US 2017/0013626 A1) (herein after NAN).

Regarding claims 1, 12 and 23, NAN discloses a user equipment (UE) for wireless communication, comprising: a memory; and one or more processors operatively coupled to the memory, the memory and the one or more processors configured to [fig. 4, ¶0165, ¶0176, ¶0180];
receive, from a base station, information [¶0125 control information] identifying a channel configuration associated with a downlink channel, the information, identifying the channel configuration [¶0134 second parameter], 
identify at least one of: a control resource set for the downlink channel, a search space for the downlink channel, a downlink control information format for the downlink channel, or an aggregation level for the downlink channel [¶ 0135 the second parameter includes an aggregation level or search space – Note that the listed configurations are claimed alternatively]; 
identify a particular quantity of transmissions of the downlink channel to be transmitted by the base station [¶0127-0128 Determine a first parameter including quantity of repetitions /repetition level] based at least in part on stored mapping information identifying a mapping of at least one of: the channel control resource set to the particular quantity of transmissions, the search space to the particular quantity of transmissions, the downlink control information format to the particular quantity of transmissions, or the aggregation level to the particular quantity of transmissions [and ¶0135 UE determines, according to the second parameter (channel configuration) and a one-to-one mapping (stored mapping) relationship between the first parameter (quantity of transmissions) and the second parameter, the first parameter to which the second parameter is mapped; see also ¶0083] ; and monitoring for the particular quantity of transmissions based at least in part on identifying the particular quantity of [¶0139: receiving the repeatedly transmitted based on the determined quantity of repetitions –i.e. monitoring].
	
Regarding claims 2, 13, and 24, NAN discloses the method of claim 1, wherein the channel configuration identifies a parameter, and the parameter is at least one of: a core resource set parameter, a search space parameter, a downlink control information format parameter, or an aggregation level parameter [¶ 0135].

Regarding claims 3, 14, and 25, NAN discloses the method of claim 1, wherein the channel configuration identifies a plurality of parameters, and the plurality of parameters includes at least two of: a core resource set parameter, a search space parameter, a downlink control information format parameter, or an aggregation level parameter [¶ 0135 – NAN’s ‘at least one of’ is read as implying the possibility of more than one up to all].

Regarding claims 6, and 17, NAN discloses the method of claim 1, wherein the downlink channel is a physical downlink control channel [¶0102, ¶0108].

Regarding claims 7, and 18, NAN discloses the method of claim 1, wherein the downlink channel is a physical downlink shared channel and the particular quantity of transmissions is associated with an aggregation level configuration identifying a quantity of slots for the physical downlink shared channel [¶0087 quantity of subframes].

Regarding claims 8, and 19, NAN discloses the method of claim 1, wherein the channel configuration is a particular physical downlink control channel of a plurality of physical downlink [¶0127-0135 ‘enhanced’ and ‘start of subframe’].

Regarding claims 9, and 20, NAN discloses the The method of claim 1, wherein the UE is configured to store a mapping of a physical downlink control channel repetition configuration to a physical downlink shared channel slot aggregation configuration [¶0087, ¶0128, ¶0148].

Regarding claims 10, and 21, NAN discloses the method of claim 1, wherein the UE is configured to store a mapping of a physical downlink shared channel slot aggregation configuration to a physical downlink control channel configuration [¶0087, ¶0128, ¶0148].

Regarding claims 11, and 22, NAN discloses the method of claim 1, wherein the UE is configured to determine the particular quantity of transmissions based at least in part on at least one of: a radio resource control message, a downlink control information message, a media access control element message, or a transmission configuration indicator [¶0081 DCI].

Regarding claim 27, NAN discloses an apparatus for wireless communication, comprising: 
means for receiving [fig. 4 ‘41’ receiver], from a base station, information [¶0125 control information] identifying a channel configuration associated with a downlink channel, the information, identifying the channel configuration [¶0134 second parameter], identify at least one of: a control resource set for the downlink channel, a search space for the downlink channel, a downlink control information format for the downlink channel, or an aggregation [¶ 0135 the second parameter includes an aggregation level or search space – Note that the listed configurations are claimed alternatively]; 
means for identifying [fig. 4 ‘42’] a particular quantity of transmissions of the downlink channel to be transmitted by the base station [¶0127-0128 Determine a first parameter including quantity of repetitions /repetition level] based at least in part on stored mapping information identifying a mapping of at least one of: the channel control resource set to the particular quantity of transmissions, the search space to the particular quantity of transmissions, the downlink control information format to the particular quantity of transmissions, or the aggregation level to the particular quantity of transmissions [and ¶0135 UE determines, according to the second parameter (channel configuration) and a one-to-one mapping (stored mapping) relationship between the first parameter (quantity of transmissions) and the second parameter, the first parameter to which the second parameter is mapped; see also ¶0083] ; and means for monitoring [fig. 4 ‘42’] for the particular quantity of transmissions based at least in part on identifying the particular quantity of transmissions to be transmitted by the base station [¶0139: receiving the repeatedly transmitted based on the determined quantity of repetitions –i.e. monitoring].

Regarding claim 28, NAN discloses the apparatus of claim 27, wherein the channel configuration identifies a parameter, and the parameter is at least one of: a core resource set parameter, a search space parameter, a downlink control information format parameter, or an aggregation level parameter [¶ 0135].

Regarding claim 29, NAN discloses the apparatus of claim 27, wherein the channel configuration identifies a plurality of parameters, and the plurality of parameters includes at least two of: a [¶ 0135 – NAN’s ‘at least one of’ is read as implying the possibility of more than one up to all].

Regarding claim 32, NAN discloses the method of claim 1, wherein the downlink channel is a physical downlink control channel [¶0102, ¶0108].

Regarding claim 33, NAN discloses the apparatus of claim 27, wherein the downlink channel is a physical downlink shared channel and the particular quantity of transmissions is associated with an aggregation level configuration identifying a quantity of slots for the physical downlink shared channel [¶0087 quantity of subframes].

Regarding claim 34, NAN discloses the apparatus of claim 27, wherein the channel configuration is a particular physical downlink control channel of a plurality of physical downlink control channels, and wherein the UE is configured to store a mapping of the particular physical downlink control channel to a particular set of physical downlink shared channels of a plurality of physical downlink shared channels [¶0127-0135 ‘enhanced’ and ‘start of subframe’].


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 16 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Publication to NAN et al. (US 20170013626 A1) (‘NAN’) in view of US Publication to Panteleev ( US 20190182807 A1) (herein after Panteleev).

Regarding claim 5, 16, 31 NAN discloses the method of claim 1 as shown above. 
NAN may not disclose the UE is configured to receive the information identifying the channel configuration using radio resource control signaling.
Channel configuration information associated with repeated monitoring instances can be configured by higher layers via Radio Resource Control (RRC) signaling [as evidenced by Panteleev ¶ 0039]. Furthermore, one ordinarily skilled in the art, would have been aware of the finite number of available options routinely used for the same purpose. Therefore, it would have been obvious to further configure the UE to receive the information identifying the channel configuration using radio resource control 


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SORI A AGA whose telephone number is (571)270-1868.  The examiner can normally be reached on M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571) 272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SORI A AGA/Examiner, Art Unit 2476                                                                                                                                                                                                        /AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476